DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 31 AUG 2021.  The status of the claims is as follows:
Claims 1-3, 5, 6, 9, 11, 13, 14, 16, 18, 22, and 26-33 are pending.
Claims 1-3, 6, 22, and 27 are amended.
Claims 4, 7, 8. 10, 12, 15, 17, 19-21, and 23-25 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 11, 13, 14, 16, 18, 26, 27, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanjolia ‘780 (U.S. PGPub 2011/0165780).  With regards to Claim 3 and dependents, Examiner cites Carpenter ‘768 (U.S. PGPub 2002/0129768) for its definition at Column 1 Lines 16-17 that includes ALD methods in the broader family of CVD methods; therefore, for Claims 3 and dependents, CVD processes are considered to include ALD processes.
Claim 1 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film by atomic layer deposition (ALD) (PG 0012, ALD), the method comprising
delivering at least one precursor (PG 0028, ruthenium precursor) and an oxygen-free co-reactant (PG 0030, oxygen-free co-reactant variation) to a substrate (PG 0028, film formed on substrates) to form the ruthenium-containing film, wherein the at least one precursor corresponds in structure to Formula I: (L)Ru(CO)3 (Formula I) (PG 0019)
wherein L is selected from the group consisting of a linear or branched C2-C6-alkenyl and a linear or branched C1-C6-alkyl; and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6-alkenyl, C1- C6-alkyl, alkoxy and NR1R2; wherein R1 and R2 are independently alkyl or hydrogen (PG 0019); and
annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of ALD is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), wherein the annealing is performed at about 300 degrees Celsius (PG 0039, 300 degrees Celsius).  
Claim 2 – Kanjolia ‘780 teaches the method of claim 1, wherein the oxygen-free co-reactant is selected from the group consisting of NH3, H2, hydrazine, or alkylhydrazine (PG 0031).
Claim 26 – Kanjolia ‘780 teaches the method of claim 1, wherein the inert gas comprises Ar (PG 0045) and the reducing gas comprises H2 (PG 0031).  
Claim 27 – Kanjolia ‘780 teaches the method of claim 1, wherein the substrate temperature is from about 150°C to about 350°C (PG 0039, 300 degrees Celsius).
Claim 29 – Kanjolia ‘780 teaches the method of claim 1, wherein the ruthenium-containing film is conformally deposited (PG 0003, ALD is a conformal deposition process; PG 0038 is an ALD process).  
Claim 30 – Kanjolia ‘780 teaches the method of claim 1, wherein L is a linear or branched dienyl-containing moiety (PG 0020), and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6- alkenyl, alkoxy and NR1R2; and R1 and R2 are independently alkyl or hydrogen (PG 0021 with reference to PG 0019).  
Claim 31 – Kanjolia ‘780 teaches the method of claim 1, wherein L is a linear or branched dienyl-containing moiety selected from the group consisting of butadienyl, pentadienyl, hexadienyl, heptadienyl and octadienyl (PG 0020).  
Claim 32 – Kanjolia ‘780 teaches the method of claim 1, wherein the at least one precursor is selected from the group consisting of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4
Claim 33 – Kanjolia ‘780 teaches the method of claim 1, wherein the substrate is selected from the group consisting of silicon, silicon oxide, silicon nitride, tantalum, tantalum nitride, or copper (PG 0032).

Claim 3 – Kanjolia ‘780 teaches a method of forming a ruthenium-containing film by CVD (PG 0012, ALD; as discussed above, CVD is held to include ALD), the method comprising
delivering at least one precursor (PG 0021, ruthenium precursor) and a non-oxygen co-reactant selected from the group consisting of hydrazine and alkylhydrazine (PG 0031) to a substrate (PG 0028, film formed on substrates) to form the ruthenium- containing film, wherein the at least one precursor corresponds in structure to Formula I: (L)Ru(CO)3 (Formula I) (PG 0019)
wherein L is selected from the group consisting of a linear or branched C2-C6-alkenyl and a linear or branched C1-C6-alkyl; and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6-alkenyl, C1- C6-alkyl, alkoxy and NR1R2; wherein R1 and R2 are independently alkyl or hydrogen (PG 0019); and
annealing the ruthenium-containing film under vacuum (PG 0041, 1 torr) or in the presence of an inert gas (e.g. PG 0045-0046, the final purge step of ALD is 8 seconds of heating the substrate under argon.  Annealing is heat treatment of a material.), wherein the annealing is performed at about 300 degrees Celsius (PG 0039, 300 degrees Celsius).  
Claim 5 – Kanjolia ‘780 teaches the method of claim 3, wherein the inert gas comprises Ar (PG 0045) and the reducing gas comprises H2
Claim 6 – Kanjolia ‘780 teaches the method of claim 3, wherein the substrate temperature is from about 150°C to about 350°C (PG 0045, 300 degrees Celsius).
Claim 11 – Kanjolia ‘780 teaches the method of claim 3, wherein the ruthenium-containing film is conformally deposited (PG 0003, ALD is a conformal deposition process; PG 0038 is an ALD process).  
Claim 13 – Kanjolia ‘780 teaches the method of claim 3, wherein L is a linear or branched dienyl-containing moiety (PG 0020), and wherein L is optionally substituted with one or more substituents independently selected from the group consisting of C2-C6- alkenyl, alkoxy and NR1R2; and R1 and R2 are independently alkyl or hydrogen (PG 0021 with reference to PG 0019).  
Claim 14 – Kanjolia ‘780 teaches the method of claim 3, wherein L is a linear or branched dienyl-containing moiety selected from the group consisting of butadienyl, pentadienyl, hexadienyl, heptadienyl and octadienyl (PG 0020).  
Claim 16 – Kanjolia ‘780 teaches the method of claim 3, wherein the at least one precursor is selected from the group consisting of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0024);
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0025); and
(η4-2-methylbuta-1,3-diene)tricarbonylruthenium (PG 0026).  
Claim 18 – Kanjolia ‘780 teaches the method of claim 3, wherein the substrate is selected from the group consisting of silicon, silicon oxide, silicon nitride, tantalum, tantalum nitride, or copper (PG 0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘468 (U.S. PGPub 2013/0146468) in view of Kanjolia ‘780.
Claim 22 – Kim ‘468 teaches a method of lowering the resistivity of a ruthenium-containing film (PG 0027), the method comprising:
annealing the ruthenium-containing film under vacuum in the presence of a reducing gas (PG 0026 in view of PG 0023; the film may be formed by repetition of deposition cycles; therefore, any hydrogen treatment after the second ruthenium deposition reads on annealing a ruthenium film formed by the interaction of ruthenium precursors and hydrogen precursors in previous deposition cycles, 2-30 Torr is vacuum conditions, hydrogen is a reducing gas) at a temperature between about 3000C-4000C (PG 0026, 300 degrees Celsius is expressly taught) to form an annealed ruthenium-containing film having a resistivity at least about 10% less than the ruthenium-containing film (PG 0027 in view of PG 0021; the as-deposited ruthenium film has a resistivity of 100-200 micro-ohm-cm, whereas the hydrogen treated film has a resistivity of about 60 micro-ohm-cm; this is a reduction of 40-70% depending on the initial ruthenium film), wherein the ruthenium-containing film is formed from CVD (PG 0003, 0014) comprising delivering one or more of:
(η4-buta- 1,3-diene)tricarbonylruthenium (PG 0022); and
(η4-2,3-dimethylbuta-1,3-diene)tricarbonylruthenium (PG 0022)
and an oxygen-free co-reactant (PG 0027, hydrogen gas; as explained above, PG 0023 teaches film formation by repetition of ruthenium and hydrogen precursor introduction; therefore, the first hydrogen treatment serves solely as a co-reactant while the second and subsequent hydrogen treatments serve both as annealing and co-reactant treatments) to a substrate.
Kim ‘468 does not disclose a claimed oxygen-free co-reactant.  Kanjolia ‘780 is drawn to the ALD deposition of ruthenium films (PG 0008) using reagents disclosed by Kim ‘468 (e.g. PG 0024-0025 of Kanjolia ‘780, commensurate with PG 0022 of Kim ‘468) and teaches that the reducing agent can be selected from hydrogen, ammonia, hydrazine, and an alkylhydrazine (PG 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kim ‘468 to replace the hydrogen co-reactant with one of ammonia, hydrazine, or alkylhydrazine as suggested by Kanjolia ‘780, as Kim ‘468 wants to deposit ruthenium-containing films with hydrogen as a co-reactant and Kanjolia ‘780 teaches that hydrogen, ammonia, hydrazine, and alkylhydrazine are known co-reactants for depositing ruthenium-containing films.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See further MPEP 2144.07.

Claims 28 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanjolia ‘780 as applied to Claims 1 and 3 above.
Claim 28 – Kanjolia ‘780 teaches the method of claim 1, but does not teach or suggest wherein the ruthenium-containing film has a thickness of about 1 nm to about 20 nm.  Kanjolia ‘780 PG 0003 recognizes that the number of cycles performed is result-effective with regards to final thickness.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the number of deposition cycles such that a desired final film thickness is obtained, since it In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).).
Claim 9 – Kanjolia ‘780 teaches the method of claim 3, but does not teach or suggest wherein the ruthenium-containing film has a thickness of about 1 nm to about 20 nm.  Kanjolia ‘780 PG 0003 recognizes that the number of cycles performed is result-effective with regards to final thickness.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the number of deposition cycles such that a desired final film thickness is obtained, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 31 AUG 2021, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C> 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim ‘468 in view of Kanjolia ‘780.  Applicant argues that the amendment to Claim 22 overcomes the rejection of record.  Examiner agrees, since the amendment introduces chemical compounds not contemplated by Kim ‘468.  The previous rejection of Claim 22 is withdrawn.  However, upon further consideration, Examiner makes a new rejection of Claim 22 combining Kim ‘468 with Kanjolia ’780 as discussed above.
The remainder of Applicant's arguments filed 31 AUG 2021 have been fully considered but they are not persuasive.
Applicant argues (Page 8) that Kanjolia ‘780 does not disclose an anneal step.  Examiner respectfully disagrees.  The cited example of Kanjolia ‘780 comprises treatment of a substrate at 300 degrees Celsius under vacuum conditions (1 torr) and under the exposure of argon (the purge gas in the ALD process).  Annealing is heat treatment of a material; since the substrate is being heated, the ALD process reads on annealing the deposited material.
Applicant argues (Page 9) that since there is no annealing step in Kanjolia ‘780, there is no reason to modify Kanjolia ‘780 to arrive at the invention of Claims 28 and 9.  Examiner respectfully disagrees, noting that the ALD process of Kanjolia ‘780 is held to read on annealing as discussed above.
Applicant does not separately argue dependent claims other than Claims 9 and 28 as discussed above.  In the absence of arguments which serve to distinguish the dependent claims over the prior art, Examiner maintains the propriety of the rejection of the dependent claims as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712